     Case 2:19-cv-01729-KJM-DMC Document 21 Filed 04/23/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CLAYTON GUNN, JR.,                                No. 2:19-CV-1729-KJM-DMC
12                       Plaintiff,
13           v.                                         ORDER
14    COUNTY OF BUTTE, et al.,
15                       Defendants.
16

17                  Plaintiff, who is proceeding pro se, brings this civil action. Due to a conflict in the

18   Court’s calendar, the hearing on defendants’ motion to dismiss, currently set for June 10, 2020, is

19   continued to June 17, 2020, at 10:00 a.m. in Redding, California. The Court will defer scheduling

20   this matter pending resolution of defendants’ motion.

21                  IT IS SO ORDERED.

22

23   Dated: April 23, 2020
                                                            ____________________________________
24                                                          DENNIS M. COTA
25                                                          UNITED STATES MAGISTRATE JUDGE

26
27

28
                                                        1
